Case 1:18-cv-02675-MSK-MEH Document 41 Filed 08/18/20 USDC Colorado Page 1 of 8




                           IN THE UNITED STATES DISTRICT COURT
                                  DISTRICT OF COLORADO
                              SENIOR JUDGE MARCIA S. KRIEGER

  Civil Action No. 18-cv-02675-MSK-MEH

  MARTIN STOREY,

            Plaintiff,

  v.

  UNION PACIFIC RAILROAD COMPANY,

        Defendant.
  ______________________________________________________________________________

       OPINION AND ORDER DENYING MOTION FOR SUMMARY JUDGMENT
  ______________________________________________________________________________

            THIS MATTER comes before the Court pursuant to the Defendant’s (“Union Pacific”)

  Motion for Summary Judgment (# 32), Mr. Storey’s response (# 37), and Union Pacific’s reply

  (# 40).

                                                FACTS

            For purposes of this motion, the pertinent facts are undisputed. Mr. Storey was employed

  by Union Pacific as a Trainman, and on May 28, 2018, he was performing switching work

  between two tracks. The surface he was standing on was “mainline ballast,” composed of

  crushed rock or gavel used to support and provide drainage for train tracks. Mr. Storey’s

  Complaint (# 1) alleges that the ballast on which he was standing “had been recently dumped

  there by [Union Pacific] and had not been appropriately compacted to ensure safe pedestrian

  activity.” Mr. Storey “unexpectedly lost his footing on the loose ballast and severely injured his

  ankle.”




                                                   1
Case 1:18-cv-02675-MSK-MEH Document 41 Filed 08/18/20 USDC Colorado Page 2 of 8




         Mr. Story brought a single claim under the Federal Employers’ Liability Act (“FELA”),

  45 U.S.C. § 51 et seq. That statute provides generally that railroad operators are liable for any

  injury sustained by an employee due to the operator’s “negligence in its cars, engines,

  appliances, machinery, track, roadbed, works, boats, wharves, or other equipment.” 45 U.S.C. §

  51. Mr. Storey contends that Union Pacific was negligent in that, among other things, it “fail[ed]

  to properly install, inspect, repair, and maintain a reasonably safe and suitable walkway” for the

  work that Mr. Storey was asked to perform.

         Union Pacific now moves (# 32) for summary judgment on Mr. Storey’s claim, arguing

  that as a matter of law the Federal Rail Safety Act (“FRSA”), 45 U.S.C. § 20101 et seq.,

  supersedes any FELA claim that is premised upon a railroad operator’s improper use of track

  ballast. The FRSA states it intends for laws and regulations governing railroad operations to be

  “nationally uniform to the extent practicable,” and thus, it expressly provides that regulations or

  orders issued under the statute preempt any state law or regulation “covering the same subject

  matter.” 45 U.S.C. § 20106(a)(1), (2). The Secretary of Transportation has issued specific

  regulations under the FRSA concerning ballasts, requiring that “all track shall be supported by

  material which will: (a) transmit and distribute the load of the track . . . to the subgrade; (b)

  restrain the track . . . under dynamic loads; (c) provide adequate drainage for the track; and (d)

  maintain proper track crosslevel, surface, and alinement [sic].” 49 C.F.R. § 213.103. Nothing in

  the regulations expressly address the composition or compaction of ballast.

                                               ANALYSIS

         In essence, Union Pacific’s motion presents a question of law: whether, under the facts

  asserted by Mr. Storey, the FRSA precludes his claim under the FLRA. Numerous courts have

  addressed this question, but with inconsistent results.



                                                     2
Case 1:18-cv-02675-MSK-MEH Document 41 Filed 08/18/20 USDC Colorado Page 3 of 8




         Most cases begin their analysis with CSX Transp., Inc. v. Easterwood, 507 U.S. 658

  (1993), the Supreme Court’s only decision interpreting the FRSA’s preemption language.

  Easterwood involved an accident where a truck driver was killed after entering a railroad

  crossing and being stuck by a train. The driver’s estate sued the railroad operator under Georgia

  common law, asserting that the operator was negligent in failing to install signals at the crossing

  and for operating the train at an excessive speed. In considering the issue of FRSA preemption,

  the Supreme Court first explained that the railroad operator had to show more than just that

  federal regulations “touch upon” or “relate to” the same subject matter as the state negligence

  law, because the FRSA’s statutory preemption language applies only when the federal regulation

  “cover[s]” the the same subject. The Court stated that “’covering’ is a more restrictive term

  which indicates that pre-emption will lie only if the federal regulations substantially subsume the

  subject matter of the relevant state law.” 507 U.S. at 664. With regard to the claim that the

  railroad was negligent in failing to install signals, the Court carefully parsed all of the relevant

  regulations, finding that some were inapplicable because they were merely advisory or

  concerned the allocation of federal funds, not railroad operations. Others were arguably

  sufficiently specific so as to preempt the state tort law, but the Court found that the facts of the

  case did not fall within those regulations’ requirements. For example, a regulation required that

  automatic crossing gates be installed if federal funds were used for the installation of warning

  devices. The Court found that this language would displace the state law, but it did not apply

  because there was no evidence that federal funds were actually used on warning devices at the

  crossing in question. 507 U.S. at 669-672. Thus, the estate’s negligence claim relating to the

  lack of signals was not preempted.




                                                     3
Case 1:18-cv-02675-MSK-MEH Document 41 Filed 08/18/20 USDC Colorado Page 4 of 8




         As to the claim that the train was operated at an unreasonable speed, the Court’s analysis

  was different. It noted that federal regulations set maximum speed limits for various classes of

  track, but that the facts indicated that the train involved in the accident was operated below that

  maximum speed. But the Court also concluded that a complex web of regulations operated to

  “cover[ ] the subject matter of train speed with respect to track conditions, including the

  conditions posed by grade crossings,” such that “the speed limits must be read as not only

  establishing a ceiling, but also precluding additional state regulation of the sort” that a state

  common-law negligence claim would impose. 507 U.S. at 674-75. Rejecting the driver’s

  argument that such speed regulations are intended only to prevent train derailments, not to

  address safety at grade crossings, the Court made clear that FRSA preemption “does not [ ] call

  for an inquiry into the Secretary’s purposes,” but merely asks whether the regulations “cover the

  subject matter of train speed.” Id. at 675. Finding that the combination of regulations permitted

  the conclusion that the regulations “covered” the issue of train speed generally, the Court

  concluded that the excessive speed claim was preempted.

         In the wake of Easterwood, the question arose as to whether the FRSA’s preemption

  language – which expressly refers only to state laws – would nevertheless preempt application of

  a federal statute like FELA if the employee’s claims touched on an issue of railroad operations

  regulated by the FRSA. The substantial weight of authority, at both the Circuit and District

  Court levels, finds that the FRSA preempts FELA claims as well. See generally Cowden v.

  BNSF Railway Co., 690 F.3d 884, 891-92 (8th Cir. 2012) and cases cited therein. Almost

  universally, these cases offer little justification for such conclusion, except to enunciate a

  concern over the perceived confusion that might result if state-law claims were deemed

  preempted by the FRSA under Easterwood, but FELA claims arising from the same facts were



                                                     4
Case 1:18-cv-02675-MSK-MEH Document 41 Filed 08/18/20 USDC Colorado Page 5 of 8




  allowed to proceed. See e.g. Waymire v. Norfolk and Western Ry. Co., 218 F.3d 773 (7th Cir.

  2000) (where the employee asserted FELA claim that he was injured due to the train traveling at

  an unreasonable speed, “[i]t would thus seem absurd to reach a contrary conclusion [to

  Easterwood] in this case when the operation of both trains was identical and when the Supreme

  Court has already found that the conduct is not culpable negligence”); Lane v. R.A. Sims, Jr.,

  Inc., 241 F.3d 439, 443 (5th Cir. 2001) (49 U.S.C. § 20106(a)’s concerns for “nationally uniform”

  railroad operating standards “can only be achieved if the regulations covering train speed are

  applied similarly to a FELA plaintiff’s negligence claim and a non-railroad employee plaintiff’s

  state law negligence claim,” lest “a railroad employee could assert a FELA excessive-speed

  claim, but a non-employee motorist involved in the same collision would be precluded from

  doing so”). Once the general trend of authority established itself, other courts also fell in line,

  not because of the persuasiveness of cases like Waymire and Lane’s reasoning, but simply to

  avoid creating a split of authority among the Circuits. See Cowden, 690 F.3d at 892.

         This Court is unpersuaded by the summary conclusion found in the majority rule

  decisions for a number of reasons including that they do not employ ordinarily applicable

  principles of statutory interpretation and, instead defer to ephemeral concerns. Far more

  persuasive is the reasoning found in more recent minority rule decisions such as Henderson v.

  National R.R. Passenger Corp., 87 F.Supp.2d 610 (S.D.N.Y. 2015), which comprehensively

  collects and methodically refutes the reasoning of the majority rule cases. Indeed, in more recent

  years, the minority view that the FRSA does not preempt FELA claims has begun to emerge

  more forcefully, whereas the majority rule appears to have lost some traction. 1 See e.g. Guinn



  1
          The turning point might have been the Supreme Court’s decision in POM Wonderful,
  LLC v. Coca-Cola Co., 573 U.S. 102 (2014), a case in which the Court rejected the argument
  that the federal Food, Drug, and Cosmetic Act’s (“FDCA”) regulatory sphere as it applied to
                                                    5
Case 1:18-cv-02675-MSK-MEH Document 41 Filed 08/18/20 USDC Colorado Page 6 of 8




  v. Norfolk Southern Ry. Co., 441 F.SUpp.3d 1319, 1333-34 (N.D.Ga. 2020); James v. Soo Line

  Railroad, 2018 WL 279743 (D.Mn. Jan. 3, 2018) (slip op.); and Jones v. BNSF Ry. Co., 306

  F.Supp.3d 1060, 1068 (C.D.Ill. 2017); Madden v. Anton Antononv & AV Transportation, Inc.,

  156 F.Supp.3d 1011 (D.Ne. 2015).

         The 10th Circuit has not addressed the issue, either directly or inferentially. In the

  absence of such authority, this Court finds the burgeoning minority viewpoint to be better

  reasoned and reflect more modern concepts of preclusion. First, no language in FRSA indicates

  Congressional intent to preclude preempt both state and federal claims. Congress is usually

  presumed to say what it means, and indeed, Congress has enacted multiple statutes that broadly

  preempt state law claims but allow a specific federal claim to proceed on exactly the same facts.

  ERISA is a prime example. 29 U.S.C. § 1144(a); see generally Gobeille v. Liberty Mut. Ins. Co.,

  136 S.Ct. 936, 943-44 (2016). Second, following the majority line of precedent would require

  the Court to either selectively ignore the word “state” in 49 U.S.C § 20106(a)(2) and (b), or to

  read “state” to mean “state and federal governments.” Either interpretation essentially rewrites

  the statute with a judicial pen. Concerns that preemption only of state law claims and not FELA

  claims would result in confusion or unfairness is a policy issue reserved for legislative




  food products operated to preclude false advertising claims brought under the Lanham Act with
  regard to the labeling of a fruit drink. There, as here, the FDCA contained a provision expressly
  preempting state laws within the act’s regulatory horizon, but, as the Supreme Court noted, “the
  provision does not refer to requirements imposed by other sources of law, such as federal
  statutes.” 573 U.S. at 114. Explaining that “[f]or purposes of deciding whether the FDCA
  displaces a regulatory or liability scheme in another statute,” the Court made clear that “it makes
  a substantial difference whether that other statute is state or federal,” and concluded that “[p]re-
  emption of some state requirements does not suggest an intent to preclude federal claims.” Id.
          Although Union Pacific argues here that POM Wonderful should be read narrowly and
  only as to the specific statutes at issue in that case, cases such as Henderson and others cited
  above persuasively demonstrate that POM Wonderful warrants broader consideration.
                                                   6
Case 1:18-cv-02675-MSK-MEH Document 41 Filed 08/18/20 USDC Colorado Page 7 of 8




  consideration. For these and the many other reasons well-stated in Henderson and similar cases,

  this Court concludes that the statutory language of FRSA does not preclude claims under FELA.2



                                           CONCLUSION

      Accordingly, Union Pacific’s Motion for Summary Judgment (# 32) is DENIED. It appearing

                     that the deadline for dispositive motions has otherwise passed and there are no




  2
          To the extent that the reasoning of the majority decisions is applied, the evidence does
  not presently suggest that Mr. Storey’s claim under FELA would directly challenge the scope or
  application of FRSA’s regulatory scheme as it relates to track ballast. If the Secretary’s
  regulations under FRSA require ballast to be compacted to a certain specific degree of firmness,
  and Mr. Storey’s FELA claim is that Union Pacific was negligent by not compacting the ballast
  to an even greater level, one might be inclined to conclude that Mr. Storey’s claim would
  improperly intrude upon specific directives issued under the FRSA. But so far as the Court can
  see, the Secretary’s regulations governing ballast are so generalized and non-specific that there is
  no risk that Mr. Storey’s negligence claim, if successful, will require railroads to choose between
  complying with the FRSA’s regulations and avoiding liability to employees like Mr. Storey. If
  Mr. Storey was asked to perform work while standing on trackside ballast that created
  unreasonably loose footing, such finding would not necessarily undercut Union Pacific’s ability
  to demonstrate that the same ballast was sufficient to transmit track loads to the subgrade, to
  restrain the track under load, the provide for adequate drainage, and to maintain proper track
  surfaces and alignments, so as to satisfy the requirements of the FRSA and 49 C.F.R.. § 213.103.
  Indeed, it’s defense might be that compacting the ballast to the level demanded by Mr. Storey
  would cause that ballast to no longer meet the requirements of the FRSA (e.g. that ballast so
  compacted would no longer provide adequate drainage). In such circumstances, on a more
  developed factual record, Union Pacific might ultimately prevail upon its contention that the
  FRSA regulations preclude Mr. Storey’s FELA claim. But Union Pacific has not made such a
  factually-intensive argument and the Court need not consider the issue further at this time.

                                                   7
Case 1:18-cv-02675-MSK-MEH Document 41 Filed 08/18/20 USDC Colorado Page 8 of 8




  remaining matters requiring resolution prior to trial, the parties shall jointly contact chambers to

  schedule a pretrial conference.

         Dated this 18th day of August, 2020.
                                                        BY THE COURT:




                                                        Marcia S. Krieger
                                                        Senior United States District Judge




                                                    8
